Per Curiam.
The State’s evidence tended to show that on February 24, 1962, at 8:30 p.m., J. W. Campbell, driving his 1952 Buick, attempted to turn west on State Highway No. 1510 at its T-intersectiom with TJ. S. Highway No. 220 near Randelman. At some point in the intersection, not clearly fixed by the evidence, the Oldsmobile driven by the defendant, Paul Allen Toomes, struck the Buick near the middle, sliced it into two approximately equal parts. The two sections came to rest more than 50 feet apart. Campbell’s dead body and his passenger, Miss Ketehum, seriously injured, were in the front section. Miss Ketehum was unable to recall anything connected with the accident.
The defendant's Oldsmobile was equipped with three two-barrel carburetors. The witnesses fixed its speed at the time of the accident at 70 to 90 miles per hour. The physical evidence fully sustained the estimates. The defendant did -not offer evidence.
After a careful review .of the record, we find
No error.